DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on January 6th, 2022 has been entered. Claims 1-20 are pending in the application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbiah et al. (US 2019/0081926 A1) in view of Miyauchi (US 20130212209 A1).

Subbiah et al. disclose large-scale, fibre channel storage networks with the following features: regarding claim 1, a computer-implemented method for handling soft zoning violations, the method comprising: assigning a first target device and an endpoint device that is coupled to a switch port of a Fibre Channel (FC) switch to one or more zones; in response to the endpoint device logging into the FC switch, obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; and in response to determining that the sampled traffic comprises a second traffic that is a computer-implemented method for handling soft zoning violations, the method comprising: assigning a first target device and an endpoint device that is coupled to a switch port of a Fibre Channel (FC) switch to one or more zones (i.e. a computer-readable medium may be any physical medium stores the program with the instruction execution system, apparatus or device, connecting a host devices H1 to target devicesT1, T2 and T3 in a network through a switch of a plurality of fibre channel switches by defining a special zone for protecting target device (s) that is/are not directly connected to the switch having the host (endpoint device), directly through the switch, all targets T1 and hosts H1 connected to ports F1 and F2 of the FC switch respectively), in response to the endpoint device logging into the FC switch, obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port (i.e. a mechanism that allows hosts connected to one FCF switch to login to targets connected to different FCF switches, zoning can be applied to either the switch port a device is connected to, or the WWN on the host being connected (name zoning),  Port-based zoning restricts traffic flow based on the specific switch port to which a device is connected, in response to login of the host H1, host address translation table will be used to translate the address for all subsequent traffic originated at Host H1) and ingresses at the port F1), and in response to determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic (i.e. in response, port-based zoning restricts traffic flow, based on the specific switch port to which a different device connected, is used to restrict the traffic to and from the host H1)”).
Subbiah et al. also disclose the following features: regarding claim 2, wherein the step of determining that the sampled traffic comprises the second traffic comprises obtaining from the sampled traffic: a source identifier associated with the endpoint device, and a destination identifier associated with a target device (Fig. 2, illustrates an example topology of a Fibre Channel network implementing a virtual FDISC remote login process, under some embodiments, see teachings in [0027-0033 & abstract] summarized as “the second traffic is detected from the source identifier when an identifier allotted by the FCF switch to end hosts (H1) during a login process for a respective device, and the destination identifier is for a target device as host-target pairs using the switch-to-target mapping table creating a virtual address translation table that maps an ID and address of the host to virtual IDs and addresses assigned for network ports of each host-target pairs and transmitting network traffic between the host and target using the virtual address translation table”). 
 	Subbiah et al. is short of expressly teaching “obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic”.
	Miyauchi discloses an information processing apparatus of a storage system with the following features: regarding claim 1, obtaining sampled traffic that originates at the 
second embodiment, see teachings in [0068-0076 & 0079-0081] summarized as “obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic (i.e. system comprising of server 100 (host device) coupled to a fibre channel switch 200 coupled to a storage apparatus 300 (target device), server data controller 111 of the server 100 performs transmission and reception of data with the storage apparatus 300 having a storage region allocated to the server 100 by the fibre channel physical port 112 or a virtual port set at the fibre channel physical port 112, wherein a hardware configuration of the fibre channel switch 200 (fig. 4) has a CPU 201, host bus adapters 202a, 202b, 202c, and 202d, a switch card 203, a table storage memory 204, a port monitoring unit 205, a LAN port 206, a service processor 207, and a bus 208, and each of the host bus adapters 202a, 202b, 202c, and 202d monitors its communication port and acquires a frame of the server 100 at  the ingress port ports, as  port monitoring unit 205 monitors the communication ports of the host bus adapters 202a, 202b, 202c, and 202d and detects the occurrence of anomaly and trouble in the communication ports and communication passages connected, as a result the data communicated by the host device 100, received at the fibre channel physical port 212a is not transmitted or 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbiah et al. by using the features as taught by Miyauchi in order to provide a more effective and efficient system that is capable of obtaining sampled traffic ingresses at the switch port and restricting traffic to target device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
Subbiah et al. disclose large-scale, fibre channel storage networks with the following features: regarding claim 8, a Fibre Channel (FC) system for handling soft zoning violations, the system comprising: an FC switch; a processor coupled to the FC switch; and a non-transitory computer-readable medium comprising instructions that, when executed by the processor, cause steps to be performed, the steps comprising: assigning a first target device and an endpoint device that is coupled to a switch port of a Fibre Channel (FC) switch to one or more zones; in response to the endpoint device logging into the FC switch, obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; obtaining from the sampled traffic a source identifier associated with the endpoint device and a destination identifier associated with a target device; using the source identifier and the destination identifier to determine that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones; and performing one or more actions to restrict the second traffic (Fig. 2, illustrates an example topology of a a Fibre Channel (FC) system for handling soft zoning violations, the system comprising: an FC switch; a processor coupled to the FC switch; and a non-transitory computer-readable medium comprising instructions that, when executed by the processor, cause steps to be performed, the steps comprising: assigning a first target device and an endpoint device that is coupled to a switch port of a Fibre Channel (FC) switch to one or more zones (i.e. a computer-readable medium may be any physical medium stores the program with the instruction execution system, apparatus or device, connecting a host devices H1 to target devicesT1, T2 and T3 in a network through a switch of a plurality of fibre channel switches by defining a special zone for protecting target device (s) that is/are not directly connected to the switch having the host (endpoint device), directly through the switch, all targets T1 and hosts H1 connected to ports F1 and F2 of the FC switch respectively), in response to the endpoint device logging into the FC switch, obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port (i.e. a mechanism that allows hosts connected to one FCF switch to login to targets connected to different FCF switches, zoning can be applied to either the switch port a device is connected to, or the WWN on the host being connected (name zoning),  Port-based zoning restricts traffic flow based on the specific switch port to which a device is connected, in response to login of the host H1, host address translation table will be used to translate the address for all subsequent traffic originated at Host H1) and ingresses at the port F1), obtaining from the sampled traffic a source identifier associated with the endpoint device and a destination identifier associated with a target device (i.e. information is maintained in a software table (NP-Target Mapping Table) by FCF1 and is used to sending virtual FDISC operations for each Host-FCF pair derived from the zoning and NP-Target Mapping Table and based on the Virtual FDISC response, a Host Address Translation Table is formed that contains a mapping of the host's FCID, FCOE MAC addresses with Virtual FCID, FCOE MACs assigned for the NP ports for each of the Host-Target pairs, entries in this Host Address Translation Table will be used to translate the address for all subsequent FCOE traffic to and from the host H1), using the source identifier and the destination identifier to determine that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones; and performing one or more actions to restrict the second traffic (i.e. in response, port-based zoning restricts traffic flow action, based on the specific switch port corresponding to the identifiers to which a different device connected, is used to restrict the traffic to and from the host H1)”).
	Subbiah et al. is short of expressly teaching “obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port”; and “determine that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones; and performing one or more actions to restrict the second traffic”.
	Subbiah et al. also do not expressly disclose the following features: regarding claim 11, wherein the first and second target devices are storage devices.
	Miyauchi discloses an information processing apparatus of a storage system with the following features: regarding claim 8, obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; and determine that the sampled traffic obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; and determine that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones; and performing one or more actions to restrict the second traffic (i.e. system comprising of server 100 (host device) coupled to a fibre channel switch 200 coupled to a storage apparatus 300 (target device), server data controller 111 of the server 100 performs transmission and reception of data with the storage apparatus 300 having a storage region allocated to the server 100 by the fibre channel physical port 112 or a virtual port set at the fibre channel physical port 112, wherein a hardware configuration of the fibre channel switch 200 (fig. 4) has a CPU 201, host bus adapters 202a, 202b, 202c, and 202d, a switch card 203, a table storage memory 204, a port monitoring unit 205, a LAN port 206, a service processor 207, and a bus 208, and each of the host bus adapters 202a, 202b, 202c, and 202d monitors its communication port and acquires a frame of the server 100 at  the ingress port ports, as  port monitoring unit 205 monitors the communication ports of the host bus adapters 202a, 202b, 202c, and 202d and detects the occurrence of anomaly and trouble in the communication ports and communication passages connected, as a result the data communicated by the host device 100, received at the fibre channel physical port 212a is not transmitted or restricted and the 
	Miyauchi also discloses the following features: regarding claim 11, wherein the first and second target devices are storage devices (Fig. 2, illustrates a system configuration of a second embodiment, see teachings in [0050-0051] summarized as “as illustrated in the fig. the system comprising of a plurality of two servers 100 and 100a, one fibre channel switch 200 and two target storage devices 310 and 310a”).
a plurality of (for example, two) storage apparatuses 300 and 300a
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbiah et al. by using the features as taught by Miyauchi in order to provide a more effective and efficient system that is capable of obtaining sampled traffic ingresses at the switch port and restricting traffic to target device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 14:
Subbiah et al. disclose large-scale, fibre channel storage networks with the following features: regarding claim 14, a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising: assigning a first target device and an endpoint device that is coupled to a switch port of a Fibre Channel (FC) switch to one or more zones; in response to the endpoint device logging into the FC switch, obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; and in response to determining that the sampled traffic comprises a a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps to be performed comprising: assigning a first target device and an endpoint device that is coupled to a switch port of a Fibre Channel (FC) switch to one or more zones (i.e. a computer-readable medium may be any physical medium stores the program with the instruction execution system, apparatus or device, connecting a host devices H1 to target devicesT1, T2 and T3 in a network through a switch of a plurality of fibre channel switches by defining a special zone for protecting target device (s) that is/are not directly connected to the switch having the host (endpoint device), directly through the switch, all targets T1 and hosts H1 connected to ports F1 and F2 of the FC switch respectively), and in response to determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic (i.e. in response, port-based zoning restricts traffic flow, based on the specific switch port to which a different device connected, is used to restrict the traffic to and from the host H1)”).
Subbiah et al. also disclose the following features: regarding claim 15, wherein the step of determining that the sampled traffic comprises the second traffic comprises obtaining from the sampled traffic: a source identifier associated with the endpoint 
 	Subbiah et al. is short of expressly teaching “obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; and in response to determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic”.
	Miyauchi discloses an information processing apparatus of a storage system with the following features: regarding claim 14, obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; and in response to determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic (Fig. 5, a block diagram illustrating functions of the server of the second embodiment, see teachings in [0068-0076 & 0079-0081] summarized as “obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port; and in response to determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic (i.e. system comprising of server 100 (host device) coupled to a fibre channel switch 200 coupled to a storage apparatus 300 (target device), server data controller 111 of the server 100 performs transmission and reception of data with the storage apparatus 300 having a storage region allocated to the server 100 by the fibre channel physical port 112 or a virtual port set at the fibre channel physical port 112, wherein a hardware configuration of the fibre channel switch 200 (fig. 4) has a CPU 201, host bus adapters 202a, 202b, 202c, and 202d, a switch card 203, a table storage memory 204, a port monitoring unit 205, a LAN port 206, a service processor 207, and a bus 208, and each of the host bus adapters 202a, 202b, 202c, and 202d monitors its communication port and acquires a frame of the server 100 at  the ingress port ports, as  port monitoring unit 205 monitors the communication ports of the host bus adapters 202a, 202b, 202c, and 202d and detects the occurrence of anomaly and trouble in the communication ports and communication passages connected, as a result the data communicated by the host device 100, received at the fibre channel physical port 212a is not transmitted or restricted and the host device 100 is not allowed to use a storage region which is not allocated or assigned to it)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbiah et al. by using the features as taught by Miyauchi in order to provide a more effective and efficient system that is capable of obtaining sampled traffic ingresses at the switch port .

Claims 3, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbiah et al. (US 2019/0081926 A1) in view of Miyauchi (US 2013/0212209 A1) as applied to claims 1, 8 and 14 above, and further in view of Dhanadevan et al. (US 2019/0319846 A1).

Subbiah et al. and Miyauchi disclose the claimed limitations as described in paragraph 5 above. Subbiah et al. and Miyauchi do not expressly disclose the following features: regarding claim 3, wherein the step of obtaining the sampled traffic comprises monitoring one or more ports of the endpoint device; regarding claim 13, wherein the step of obtaining the sampled traffic comprises monitoring one or more ports of the endpoint device; regarding claim 16, wherein the step of obtaining the sampled traffic comprises monitoring one or more ports of the endpoint device.
Dhanadevan et al. disclose a method and system for automatically updating of zoning information in a SAN with the following features: regarding claim 3, wherein the step of obtaining the sampled traffic comprises monitoring one or more ports of the endpoint device (Fig. 1, a block diagram of an example computing environment for automatically updating zoning information in a SAN, see teachings in [0012, 0016 & 0027] summarized as “computing environment 100 may include a host device 102, a network switching device (FC switch) 104, and a target device 106 wherein the host device 102 communicatively coupled to target device 106 via the network switching 
.

Claims 4, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbiah et al. (US 2019/0081926 A1) in view of Miyauchi (US 2013/0212209 A1) as applied to claims 1, 8 and 14 above, and further in view of Obulisami et al. (US 2018/0343197 A1).

Subbiah et al. and Miyauchi disclose the claimed limitations as described in paragraph 5 above. Subbiah et al. and Miyauchi do not expressly disclose the following features: regarding claim 4, wherein the one or more actions comprise configuring access control list (ACL) entries such as to deny permission to one or more ports of the endpoint device to access the second target device; regarding claim 12, wherein the processor configures an access control list (ACL) such as to deny permission to one or more ports of the endpoint device to access the second target device; regarding claim 17, wherein the one or more actions comprise configuring access control list (ACL) entries such as to deny permission to one or more ports of the endpoint device to access the second target device.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbiah et al. with Miyauchi by using the features as taught by Obulisami et al. in order to provide a more effective and efficient system that is capable of configuring access control list entries such as to deny permission to one or more ports. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 5, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbiah et al. (US 2019/0081926 A1) in view of Miyauchi (US 2013/0212209 A1) as applied to claims 1, 8 and 14 above, and further in view of Bharadwaj et al. (US 2017/0187627 A1).

Subbiah et al. and Miyauchi disclose the claimed limitations as described in paragraph 5 above. Subbiah et al. and Miyauchi do not expressly disclose the following features: regarding claim 5, wherein the one or more actions comprise shutting down one or more ports of the endpoint device that sent at least some of the second traffic; regarding claim 9, the FC switch instructs a device coupled to the endpoint device to cause the endpoint device to shut down one or more ports of the endpoint device that sent at least some of the second traffic; regarding claim 18, wherein the one or more 
Bharadwaj et al. disclose a method of monitoring a port connected to a server to detect a traffic flow with the following features: regarding claim 5, wherein the one or more actions comprise shutting down one or more ports of the endpoint device that sent at least some of the second traffic (Fig. 1A, a simplified block diagram of an FC network environment in which a technique for mitigating the effects of slow drain or stuck VMs in accordance with embodiments described herein may be implemented, see teachings in [0014 & 0018] summarized as “the network 10 includes an FC switch 12 interconnecting a server 14 to a target 16, which in the illustrated embodiment comprises a SAN device.  A single I/O connection 18 is provided between the FC switch 12 and the server 14, device is then quarantined form the network by configuring port monitor policies with such actions like disabling port of the server (endpoint) 14 to the fibre channel switch 12”); regarding claim 9, the FC switch instructs a device coupled to the endpoint device to cause the endpoint device to shut down one or more ports of the endpoint device that sent at least some of the second traffic (Fig. 1A, a simplified block diagram of an FC network environment in which a technique for mitigating the effects of slow drain or stuck VMs in accordance with embodiments described herein may be implemented, see teachings in [0014 & 0018] summarized as “the network 10 includes an FC switch 12 interconnecting a server 14 to a target 16, which in the illustrated embodiment comprises a SAN device.  A single I/O connection 18 is provided between the FC switch 12 and the server 14, device is then quarantined form the network by configuring port monitor policies with such actions like disabling port of the server (endpoint) 14 to the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbiah et al. with Miyauchi by using the features as taught by Bharadwaj et al. in order to provide a more effective and efficient system that is capable of shutting down one or more ports of the endpoint device. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 6-7, 10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbiah et al. (US 2019/0081926 A1) in view of Miyauchi (US 2013/0212209 A1) and Bharadwaj et al. (US 2017/0187627 A1) as applied to claims 1, 8 and 14 above, and further in view of Shanbhag et al. (US 2005/0198523 A1).


Subbiah et al., Miyauchi and Shanbhag et al. do not expressly disclose the following features: regarding claim 6, further comprising, in response to a condition, reactivating the one or more ports of the endpoint device that sent at least some of the second traffic; regarding claim 19, further comprising, in response to a condition, reactivating the one or more ports of the endpoint device that sent at least some of the second traffic.
Shanbhag et al. disclose an Isolation switch for fibre channel fabrics in storage                         area networks with the following features: regarding claim 6, further comprising, in response to a condition, reactivating the one or more ports of the endpoint device that 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Subbiah et al. with Miyauchi and by using the features as taught by Bharadwaj et al. in order to provide a more effective and efficient system that is capable of shutting down one or more ports of the endpoint device. The motivation of using these functions is that it is more cost effective and dynamic.

Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Applicant states in remarks “Subbiah basically creates a communication path between a host and a target device that is otherwise excluded by virtue of not being a member of a zone that comprises devices that may communicate with the host via a switch. Subbiah creates such communication path by "add[ing] a zone with a special tag on the FCF switch ... used only for zones which have targets not directly connected to the FCF." Subbiah, [31]”. However, first, creating a zone to enable communication not directly connected through that switch, is exactly the opposite of restricting communication of a host and target that are connected through a switch. As Subbiah itself explains, "other FCF switches do not need a special tag in the [special] zone." Id. Therefore, a person of skill in the art would not confuse restricting a second traffic as claimed with the solution in Subbiah that enables "the Host H1 [to] talk with Target 2 connected to FCF2 and Target 3 connected to FCF3." Id”.
Examiner respectfully disagrees. Prior art Subbiah discloses the claimed limitations “method for handling soft zoning violations, the method comprising: assigning a first target device and an endpoint device that is coupled to a switch port of a Fibre Channel (FC) switch to one or more zones”. The prior art, as described in paragraph 6 above, teaches, with the help of fig. 2, that the target device T1 and endpoint device (host device) H1 are coupled to a switch FCF1 port F2 and assigning zones, wherein zoning is the partitioning of an FC fabric into smaller subsets to restrict interference, add security, and to simplify network management. The Zones can be implemented through either a hard or soft zoning. Further, about the applicant argument that “the host and the target are not directly connected through that switch, is exactly the opposite of restricting communication of a host and target that are connected through a switch”, is respectfully disagrees because as per claim language the end first target device (target device T1) and end point device (Host device H1) are coupled to the switch port F2 of fibre channel switch FCF1. There is not any other description of the connectivity as being argued above. Therefore, the above argument is not valid.  Zoning is the 

The applicant states in the remarks that “Subbiah fails to disclose in response to determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic”.
The examiner respectfully disagrees. Subbiah disclose the claimed limitations “in response to determining that the sampled traffic comprises a second traffic that is intended for a second target device that has not been assigned to the one or more zones, performing one or more actions to restrict the second traffic”. Since all the target and host devices are connected to the fibre channel switch, and the port-based zoning restricts traffic flow, based on the specific switch port to which a different device connected, is used to restrict the traffic to and from the host H1. Since, the traffic ingress at the switch port has zone address which differs from the zone address of the device connected to the port, it is considered as a second traffic and so it is restricted by the switch. Wherein a host address translation table will be used to translate the address for all subsequent traffic originated at Host H1 and ingresses at the port F1 of the switch FCF1.
 
The applicant states in the remarks “therefore, Subbiah and Miyauchi, alone or in combination, fail to disclose, at the least, the claim element in response to determining 
The examiner respectfully disagrees. As explained fully above, Subbiah teaches the claimed limitation alone and in combination with the teachings of Miyauchi. The applicant does not state specifically where and how the teachings of Miyauchi failed in rendering the obvious rejection in combination.

The applicant states in the remarks “finally, Subbiah makes no distinction between a sampled traffic and other traffic, especially, a second traffic that is comprised in such sampled traffic, as required by claim 1”.
The examiner respectfully disagrees. Subbiah disclose the claimed limitations as explained above. The teachings of Miyauchi are combined with the teachings of Subbiah to overcome the deficiencies of the teachings of Subbiah. The office action described in paragraph 6 above that Subbiah is short of expressly teaching “obtaining sampled traffic that originates at the endpoint device and ingresses at the switch port”. To overcome the deficiency of highlighted portion, the teachings of Miyauchi have been combined for rendering obvious rejection.

The applicant states in the remarks “claims 8 and 14 are allowable over Subbiah in view of Miyauchi, Dhanadevan, Obulisami, Bharadwaj, and/or Shanbhag for reasons analogous to those discussed with reference to claim 1.


The applicant states in the remarks “it should be noted that Claims 2-7, 9-4, and 15-20 depend from one of independent Claims 1, 8, and 14, which comprises at least one claim element that was established above to be absent in the cited documents. Because by statute each dependent claim contains every element of the claim or claims from which it depends, Applicant notes that each of the dependent claims are also allowable for at least the same reasons as set forth regarding their respective independent claims”.
The examiner respectfully disagrees. Since the independent claims 1, 8 and 14 are maintained as rejected their dependent claims 2-7, 9-13 and 15-20 will also be remained rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473